DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/29/2021, claims 1, 3, 7, 11, 13, 17 and 20 are amended, claims 1 -20 are pending for examinations.
Response to Arguments
Applicant’s arguments, see in the remarks filed on 12/29/2021 (page 9, first paragraph of remarks) with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of You (US Pub. No. 2019/0261255 A1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2020/0245272 A1) in view of You (US Pub. No. 2019/0261255 A1).

	Regarding claim 1, Hong teaches a method of a user equipment (UE) configured with bundle transmission (see [0557- 0558], UE; further see [0565] Table 23), the method comprising:
	Initializing a configured uplink grant; performing a first transmission and one or more following transmissions within a bundle of a medium access control protocol data unit (MAC PDU) using the configured uplink grant (see [0565] Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: ….2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission;..); stopping a discontinuous reception (DRX) timer in response to the first transmission (see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process ; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process), and not stopping the DRX timer in response to the one or more following transmissions (see in context with above discussed Table 23:… 2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission); and monitoring, when the DRX timer is running, a downlink control channel for an uplink grant for retransmission (see [0557- 0560]).
	Here Hong is silent about clearly stating about not stopping the DRX timer in response to one or more following transmissions; however You teaches in [0150] about …. Optionally, the terminal device may start a second timer and stop a third timer when performing uplink initial transmission (i.e. first transmission), and start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource (i.e. grant for following transmission/s) for the first data…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of You with the teachings of Hong to make system more standardized. Having a mechanism wherein not stopping timer for following transmissions greater way standardized approach can be carried out in the communication system.

claim 2, Hong in view of You teaches as per claim 1, wherein: the first transmission is an earliest transmission within the bundle (Hong; see [0565] Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant:…).

	Regarding claim 3, Hong in view of You teaches as per claim 1, wherein: the one or more following transmissions are one or more retransmissions of the first transmission (Hong; see Table 23; 2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission… ).
	
	Regarding claim 4, Hong in view of You teaches as per claim 1, wherein: the stopping the DRX timer is performed at the first transmission (Hong; see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process).

	Regarding claim 5, Hong in view of You teaches as per claim 1, Hong states about starting a Hybrid Automatic Repeat Request (HARQ) Round-Trip Time (RTT) timer in response to the first transmission (see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL (i.e. here a Hybrid Automatic Repeat Request (HARQ) Round-Trip Time (RTT) timer) for the corresponding HARQ process immediately after the first repetition of the corresponding (see Table 23…. 1> if a drx-HARQ-RTT-TimerUL expires: 2> start the drx-RetransmissionTimerUL for the corresponding HARQ process.).

	Regarding claim 6, Hong in view of You teaches as per claim 5, wherein: a duration of the HARQ RTT timer corresponds to a minimum duration before a UL HARQ retransmission grant is expected (Hong; see [0547]).

	Regarding claim 7, Hong in view of You teaches as per claim 1, comprising: starting the DRX timer before a transmission of the one or more following transmissions is performed(Hong; see [0565] Table 23; …..1> if a drx-HARQ-RTT-TimerUL expires: 2> start the drx-RetransmissionTimerUL for the corresponding HARQ process…….).

	Regarding claim 8, Hong in view of You teaches as per claim 1, wherein: a duration of the DRX timer corresponds to a maximum duration until a grant for UL retransmission is received (Hong; see [0542]).

	Regarding claim 9, Hong in view of You teaches as per claim 1, wherein: the DRX timer is drx-RetransmissionTimerUL (Hong; already described above; see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition ; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process).

	Regarding claim 10, Hong in view of You teaches as per claim 1, wherein: the UE does not receive a Listen Before Talk (LBT) failure indication (Hong; see [0565]; wherein the UE does not receive a Listen Before Talk (LBT) failure indication).

	Regarding claim 11, Hong teaches a User Equipment (UE) configured with bundled transmission, the UE comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations (see [0557- 0558], UE; further see [0565] Table 23) comprising:
	Initializing a configured uplink grant; performing a first transmission and one or more following transmissions within a bundle of a medium access control protocol data unit (MAC PDU) using the configured uplink grant (see [0565] Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: ….2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission;..); stopping a discontinuous reception (DRX) timer in response to the first transmission (see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process), and not stopping the DRX timer in response to the one or more following transmissions (see in context with above discussed Table 23:… 2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission); and monitoring, when the DRX timer is running, a downlink control channel for an uplink grant for retransmission (see [0557- 0560]).
	Here Hong is silent about clearly stating about not stopping the DRX timer in response to one or more following transmissions; however You teaches in [0150] about …. Optionally, the terminal device may start a second timer and stop a third timer when performing uplink initial transmission (i.e. first transmission), and start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource (i.e. grant for following transmission/s) for the first data…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of You with the teachings of Hong to make system more standardized. Having a mechanism wherein not stopping timer for following transmissions greater way standardized approach can be carried out in the communication system.

claim 12, Hong in view of You teaches as per claim 11, wherein: the first transmission is an earliest transmission within the bundle (Hong; see [0565] Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant:…).

	Regarding claim 13, Hong in view of You teaches as per claim 11, wherein: the one or more following transmissions are one or more retransmissions of the first transmission (Hong; see Table 23; 2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission… ).
	
	Regarding claim 14, Hong in view of You teaches as per claim 11, wherein: the stopping the DRX timer is performed at the first transmission (Hong; see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process).

	Regarding claim 15, Hong in view of You teaches as per claim 11, Hong states about starting a Hybrid Automatic Repeat Request (HARQ) Round-Trip Time (RTT) timer in response to the first transmission (see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL (i.e. here a Hybrid Automatic Repeat Request (HARQ) Round-Trip Time (RTT) timer) for the corresponding HARQ process immediately after the first repetition of the corresponding (see Table 23…. 1> if a drx-HARQ-RTT-TimerUL expires: 2> start the drx-RetransmissionTimerUL for the corresponding HARQ process.).

	Regarding claim 16, Hong in view of You teaches as per claim 15, wherein: a duration of the HARQ RTT timer corresponds to a minimum duration before a UL HARQ retransmission grant is expected (Hong; see [0547]).

	Regarding claim 17, Hong in view of You teaches as per claim 11, comprising: starting the DRX timer before a transmission of the one or more following transmissions is performed(Hong; see [0565] Table 23; …..1> if a drx-HARQ-RTT-TimerUL expires: 2> start the drx-RetransmissionTimerUL for the corresponding HARQ process…….).

	Regarding claim 18, Hong in view of You teaches as per claim 11, wherein: a duration of the DRX timer corresponds to a maximum duration until a grant for UL retransmission is received (Hong; see [0542]).

	Regarding claim 19, Hong teaches as per claim 11, wherein: the DRX timer is drx-RetransmissionTimerUL (already described above; see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the ; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process).

	Regarding claim 20, Hong teaches a non-transitory computer-readable medium comprising processor-executable instructions that when executed by a User Equipment (UE) configured with bundled transmission cause performance of operations, the operations comprising (see [0557- 0558], UE; further see [0565] Table 23):
	Initializing a configured uplink grant; performing a first transmission and one or more following transmissions within a bundle of a medium access control protocol data unit (MAC PDU) using the configured uplink grant (see [0565] Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: ….2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission;..); stopping a discontinuous reception (DRX) timer in response to the first transmission (see Table 23; 1> if a MAC PDU is transmitted in a configured uplink grant: 2> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission; 2> stop the drx-RetransmissionTimerUL (i.e. DRX timer here ) for the corresponding HARQ process), and not stopping the DRX timer in response to the one or more following transmissions (see in context with above discussed Table 23:… 2> if the PDCCH indicates a UL transmission: 3> start the drx-HARQ-RTT-TimerUL for the corresponding HARQ process immediately after the first repetition of the corresponding PUSCH transmission); and monitoring, when the DRX timer is (see [0557- 0560]).
	Here Hong is silent about clearly stating about not stopping the DRX timer in response to one or more following transmissions; however You teaches in [0150] about …. Optionally, the terminal device may start a second timer and stop a third timer when performing uplink initial transmission (i.e. first transmission), and start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource (i.e. grant for following transmission/s) for the first data…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of You with the teachings of Hong to make system more standardized. Having a mechanism wherein not stopping timer for following transmissions greater way standardized approach can be carried out in the communication system.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468